PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/385,119
Filing Date: 16 Apr 2019
Appellant(s): Adebowale et al.



__________________
David L. Wisz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28, 2921 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 each recite “traverse of the deep reach machining tool along a central axis” but it is unclear what the central axis attributes to - the tool, a portion of the tool, a workpiece, or something else.  Appropriate correction required.

Claim Rejections - 35 USC § 103
Claims 1, 3, 6-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Villalobos et al. (EP 0544960A1) in view of Carrier et al. (US Patent No. 5,197,361) and Tome et al. (US Pub. No. 2020/0047261 A1) and Hong (US Patent No. 4,750,392) and Ostling et al. (US Pub. No. 2019/0232377 A1).
(Claims 1, 3, 6-8 and 19) Villalobos et al. (“Villalobos”) discloses a deep reach machine tool (Figs. 2-5) that includes a tool body and a swing arm cartridge that pivots relative to the tool body about an axis.  The machine tool is capable of swinging from an open position to a closed position.  A cutting tool (24) is mounted to the swing arm cartridge.  Yet, there is no explicit disclosure of the deep reach machine tool including sensors for determining when the swing arm is in an open (or extended) position or in a closed (or folded) position.
Carrier et al. (“Carrier”) discloses a deep reach machining tool (Figs. 1-11) that includes an open sensor (132) for determining when the arm (76) is in an open (extended) position with respect to a tool body (Col. 6, Lines 65-69).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the deep reach machining tool disclosed in Villalobos with an open sensor as taught by Carrier in order to prevent the tool from being withdrawn from the bore while the tool is in an extended/open position.
Tome et al. (“Tome”) discloses a tool having a swing arm (21) that pivots from an open position to a closed position (Figs. 7, 9, 11) about pivot axis (501).  A sensor (9) detects when the swing arm reaches the closed position (¶ 0060; Fig. 7).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the deep reach machining tool disclosed in Villalobos with a closed sensor as taught by Tome in order to ensure that the swing arm is in the closed position prior to retracting the tool from the bore.

Carrier discloses a manual input (108) capable of receiving a wrench for opening (extending) or closing (retracting) the arm (76) in response to rotation of the manual input.  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the deep reach machining tool disclosed in Villalobos with a manual input capable of receiving a wrench for opening (extending) or closing (retracting) the arm as taught by Carrier in order to simplify opening and closing the swing arm cartridge.  Even though one of ordinary skill would know how to provide a mechanism that rotates the arm, Carrier does not provide disclosure of the manual input driving a pivoting motion.
Hong discloses a manual input for driving a pivoting action of a swing arm cartridge relative to a tool body via rotation of the manual input (Figs. 4, 8, 10, 11).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the deep reach machining tool disclosed in Villalobos with a manual input capable of performing a pivoting action of an arm relative to a body as suggested by Hong in order perform the pivoting from an area remote from the swing arm cartridge.

Ostling et al. (“Ostling”) discloses a terminal block (240) that receives communication from sensors (140, 130-133) and transmits data from the sensors, either wired or wirelessly, to an I/O interface of a CNC machine tool (¶¶ 0085-0089, 0112; Fig. 2; 200).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the deep reach machining tool disclosed in Villalobos with a terminal block that receives data from the sensors and transmits the data from the sensors, either wired or wirelessly, to an I/O interface of a CNC machine tool as taught by Ostling in order notify an operator of the position of the swing arm cartridge.  The modified device being capable of traversing along a central axis when the close sensor is actuated and not being traversed along said direction when the open sensor is actuated so as to prevent collision between tool and workpiece.
(Claim 16) The close sensor in the modified device is a contact sensor (Tome 9).  Similarly, the disclosure in Carrier provides for a dead-man switch (i.e., contact sensor) for indicating the open position ((Col. 6, Lines 65-69; Col. 7, Lines 1-4).  Even if Applicant contends that the deadman switch does not equate to the contact sensor as claimed, contact sensors are well-known in the art (as indicated in Tome).  Therefore, Examiner takes official notice that one of ordinary skill would have known about contact sensors and found it obvious to use one for indicating the position of the swing arm in the modified Villalobos device.  Hence, at a time prior to filing it would have been obvious to one having ordinary kill to provide the modified device in Villalobos with a contact sensor (for indicating the open position) as a simple substitution of one known element for another.  see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 418 (2007).

(Claim 18) The axis is parallel to the central axis (Villalobos Fig. 3).

















(2) Response to Argument
The Board Should Affirm the Final Rejection of Claims 1, 3, 6-8 and 16-19 Because Appellant does not Allege an Error Against the Indefiniteness Rejection under 35 U.S.C. 112(b).
	Appellant fails to set forth an alleged error against the indefiniteness rejection of claim 1.  An appellant’s brief must present arguments in response to every ground of rejection recited in the Office action from which the appeal has been taken.  See MPEP § 1205.02; 37 CFR 41.37(c)(1)(iv).  “If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it . . . .”  MPEP § 1205.02.  A belief that a ground of rejection is clearly improper does not justify silence of that viewpoint, Appellant must identify why the examiner erred as to the ground of rejection.  Id.  Thus, because Appellant failed to set forth an alleged error relative to the rejection of claim 1 under 35 U.S.C. 112(b), the Board should affirm the indefiniteness rejection.

The Final Rejection of Claims 1, 3, 6-8 and 16-19 Should be Affirmed Because Villalobos et al. (EP 0544960A1) in view of Carrier et al. (US Patent No. 5,197,361) and Tome et al. (US Pub. No. 2020/0047261 A1) and Hong (US Patent No. 4,750,392) and Ostling et al. (US Pub. No. 2019/0232377 A1) Establishes a Prima Facie Case of Obviousness.
Appellant argues that the number of references in the modification suggest impermissible hindsight.  (Appeal Brief at page 14).  Additionally, Appellant contends that the modification fails to include a manual input.  (Id.).  Furthermore, Appellant argues that the alleged necessity Id at page 16).  Then Appellant alleges that the provision of a swing arm cartridge would require a remote articulation arrangement that ruins the fastening arrangement disclosed in the Villalobos device.  (Id at page 18).  Examiner disagrees.

Reliance on an Alleged Large Number of References Alone does Not Suggest Impermissible Hindsight.
The teachings of the prior art, taken as a whole, render the claimed invention obvious.  Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982 (Fed. Cir. 1991).  Indeed, the criterion for determining obviousness “is not the number of references, but what they would have meant to a person of ordinary skill in the field of the invention.”  Id. at 986.  Succinctly stated, the modifications of the Villalobos tool include two sensors (Carrier; Tome), a manual input (Carrier), structure for converting the rotary motion of the manual input into a pivoting movement of the swing arm cartridge (Hong),1 and a terminal block for receiving information from the sensors (Ostling).  See KSR Int’l Co. v Teleflex Inc., 550 U.S. 398, 420-421 (2007) (stating that a person of ordinary skill in the art is not without creativity or the ability to “fit teachings of multiple patents together like pieces of a puzzle.”).  Because a person of ordinary 

The Modified Villalobos Device Includes a Manual Input.
The Villalobos modification employs a teaching of a manual input from the Carrier reference.  “Carrier discloses a manual input (108) capable of receiving a wrench for opening (extending) or closing (retracting) the arm (76) in response to rotation of the manual input.”  (Final Rejection at ¶ 11).  The Hong reference suggests the conversion from rotary motion of a manual input to a pivoting movement of the swing arm cartridge.2  Thus, the modified tool of Villalobos includes a manual input as claimed and the Board should affirm the Final Rejection.

The Modified Villalobos Tool Benefits from the Sensors By Preventing the Tool from Colliding with a Work Piece.
The tool disclosed in Villalobos improves with the addition of collision preventing sensors whether or not fasteners for locking the swing arm cartridge in the open/extended position are present.3  See (Fig. 3 reproduced below representing the tool in the open position).  The modified tool, as a result of the modification in view of Carrier and Hong, removes the need for employing the threaded fasteners.  Yet, the modification does not preclude the utilization of the fasteners.  In either case, the modification providing the open sensor and close sensor enhances the tool disclosed in Villalobos.

    PNG
    media_image2.png
    389
    873
    media_image2.png
    Greyscale

The modified tool includes a manual input for causing the swing arm to pivot from an open position to a close position and vice versa.  The modified tool structure for completing the pivoting movement via rotation of the manual input includes a threaded shaft and gearing arrangement.4  Neither of the teaching references relied upon for the manual input and the conversion from rotational movement of the manual input into a pivoting action of the swing arm cartridge disclose locking fasteners for keeping the tool cartridge in a working (open/extended) position.  The locking fasteners are absent from the teaching references because the threaded shaft and teeth of the gearing retain the position of the tool cartridge in the open/extended position.  Because the modified tool of Villalobos includes the manual input, threaded shaft and gearing, one of ordinary skill would recognize the modified tool does not require the threaded fasteners.  In such a case that threaded fasteners are not employed, an operator fails to gain any positional awareness of the swing arm cartridge absent the open and close sensors.  Therefore, the modified Villalobos tool is improved by including the open sensor and the close sensor to prevent collision between the tool and the work piece.
In instances employing the fasteners, the presence of sensors act as a failsafe.  Specifically, the sensors operate as an insulating layer against operator error.  Even after an 5 prior to setting the swing arm cartridge into the closed position and forget whether it is in the open position or the closed position.  The sensors prevent distractions from becoming accidental collisions causing damage to the tool and the work piece.  Additionally, in the time between fastener removal and pivoting the swing arm into the closed position, sensors cure operator miscommunication, or failure to communicate, during shift change (change in personnel due to work shift timing), or other change in operator.  Thus, sensors for ensuring the swing arm cartridge is in the closed position prior to withdrawing the tool from the work piece provide an improvement to the Villalobos device.6

The Modifications Improve the Villalobos Tool Without Ruining its Manner of Operation.
The modification of Villalobos would not ruin any manner of its operation.  One of ordinary skill would recognize that the modified tool, with or without the fasteners employed, operates in the manner intended without any loss of function.  Moreover, the Final Rejection lacks any statement of removing the fastening holes.  Therefore, the fasteners are capable of being used if the operator finds it desirable to do so (based upon operational parameters).

(3) Conclusion
Appellant fails to allege any error against the rejection made under 35 U.S.C. 112(b).  The number of references relied upon does not suggest impermissible hindsight.  Each modification is supported by a valid motivation to improve the disclosed Villalobos tool.  Additionally, the enhancements to the Villalobos tool do not ruin the manner in which the device operates.  For the foregoing reasons, the Board should affirm the Final Rejection.


Respectfully submitted,
/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        
Conferees:
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It should be noted that Appellant does not disclose the structure for converting the rotary motion of the manual input into a pivoting movement of the swing arm cartridge.  This lack of disclosure suggests that the structure is known and obvious to one of ordinary skill in the art.  Hence, at least the additional reference of Hong would appear to represent obvious subject matter in Appellant’s eyes.  Additionally, the discussion in paragraph 10 of the Final Rejection (page 5 above) describes how the manual input limitation may be read upon without the modifications of the manual input taught in Carrier and the rotary converting structure suggested in Hong.
        2 Discussion of the modification of Villalobos with the manual input (108) teaching of Carrier and the pivoting action of the swing arm suggested by Hong is recited on page 5 above (reciting paragraphs 11 and 12 of the Final Rejection).
        3 The “open” sensor in Carrier determines when the tool is in the open/extended position and the “close” sensor ensures that the swing arm cartridge is in the closed/retracted position.
        4 See (Carrier Figs. 3-5); (Hong Figs. 4, 8, 10, 11).
        5 Distractions may include, inter alia, cell phones, social media, an interruption by a co-worker, issues at home, time lapses (e.g. bathroom breaks, lunch breaks, smoke breaks), and a lack of food, sleep or coffee.  
        6 It is worth noting that Appellant’s specification merely discloses a rotational input for pivoting the swing arm between open and closed positions (i.e., no structure is disclosed for translating the rotational movement of the input to a pivoting of the swing arm cartridge).  One of ordinary skill would expect that when the swing arm cartridge either reaches the open position or the closed position, the input would reflect the position in rotational resistance thereof. That is, the input would be incapable of being turned further due to the swing arm cartridge reaching one of its extremes.  Yet, Appellant still employs the open sensor and the close sensor.